Exhibit 10.1

 

SUPPORT AGREEMENT

 

April 22, 2005

 

The Nasdaq Stock Market, Inc.

One Liberty Plaza

New York, NY 10006

Attention: General Counsel

 

Ladies and Gentlemen:

 

Each of the undersigned understands that The Nasdaq Stock Market, Inc., a
Delaware corporation (“Buyer”), Norway Acquisition Corp., a Delaware corporation
(“Merger Sub”) and Instinet Group Incorporated, a Delaware corporation (the
“Company”), propose to enter into an Agreement and Plan of Merger, dated as of
the date hereof (as it may be from time to time amended, the “Merger
Agreement”), providing for, among other things, a merger of Merger Sub with and
into the Company (the “Merger”), in which all of the issued and outstanding
shares of common stock, par value $0.01 per share, of the Company (the “Company
Common Stock”) (together with the associated Company Rights and other than
shares of Company Common Stock (a) held in treasury, (b) owned by Buyer, the
Company or any of their respective wholly owned subsidiaries, or (c) as to which
dissenters’ rights shall have been perfected) will be cancelled and converted
into the right to receive an amount in cash as determined in accordance with the
terms of the Merger Agreement, without interest. Terms used without definition
in this letter agreement shall have the meanings ascribed thereto in the Merger
Agreement.

 

The undersigned are the owners of that number of shares of Company Common Stock
set forth on Schedule I to this letter agreement and, in their capacity as such,
are entering into this letter agreement in consideration of, and as a condition
to, Buyer’s and Merger Sub’s willingness to enter into the Merger Agreement and
to consummate the transactions contemplated thereby.

 

Each of the undersigned confirms its agreement with Buyer, as follows:

 

1. Each of the undersigned represents and warrants that Schedule I to this
letter agreement sets forth the number of shares of Company Common Stock
(together with any shares of Company Common Stock acquired by it after the date
of this letter

 



--------------------------------------------------------------------------------

The Nasdaq Stock Market, Inc.

April 22, 2005

 

agreement, the “Shares”), of which it is the record or beneficial owner as of
the date hereof and that it does not own any warrants or options exercisable for
shares of Company Common Stock. Each of the undersigned represents and warrants
that, as of the date of this letter agreement, it owns the Shares as set forth
on Schedule I to this letter agreement, free and clear of all Liens and all
voting agreements and commitments of every kind, except as provided in the
Disclosed Agreements (as defined below). The undersigned further represents and
warrants that the undersigned has the power to vote all Shares owned by it as
set forth on Schedule I to this letter agreement without restriction, except as
provided in the Stockholders Agreement (as defined below), and that no proxies
heretofore given in respect of any or all of such Shares are irrevocable and
that any such proxies have heretofore been revoked. The term “Disclosed
Agreements” refers to (i) the Stockholders Agreement, dated as of June 9, 2002
(the “Stockholders Agreement”), among the Company, certain Affiliates of the
undersigned, entities affiliated with Bain Capital, entities affiliated with TA
Associates, Inc. and entities associated with Silver Lake Partners, L.P., and
with respect to certain sections thereof, Edward Nicoll, (ii) Registration
Rights Agreement, dated as of September 20, 2002, among the parties to the
Stockholders Agreement and the other parties named therein, and (iii) the
Amended and Restated Corporate Agreement, dated as of June 9, 2002, between
Reuters Limited and the Company.

 

2. Each of the undersigned agrees that it will not, directly or indirectly,
sell, transfer, assign, pledge, encumber or otherwise dispose of any of the
Shares owned by it, or any interest therein, or any other securities convertible
into or exchangeable for Company Common Stock, or any voting rights with respect
thereto or enter into any contract, option or other arrangement or understanding
with respect thereto (including any voting trust or agreement and the granting
of any proxy), other than: (a) pursuant to the Merger, (b) with the prior
written consent of Buyer, or (c) a transfer to Reuters Group plc, a company
organized under the laws of England (“Reuters”), or any direct or indirect
subsidiary of Reuters for so long as such subsidiary is directly or indirectly
wholly-owned by Reuters (provided that, in the case of this clause (c), the
transferee shall agree in writing to be bound by the terms of this letter
agreement to the same extent as the transferor and, further, provided that
nothing herein shall relieve the transferor of any of its obligations
hereunder). Each of the undersigned hereby agrees to authorize the Company to
notify its transfer agent that the transfer agent should enter a stop transfer
order with respect to all of the Shares owned by it (other than transfers and
other actions permitted in the preceding sentence), that this letter agreement
places limits on the voting of such Shares, and that such stop transfer order
shall terminate automatically upon the termination of this letter agreement.

 

3. At every meeting of the stockholders of the Company called, and at every
postponement or adjournment thereof, each of the undersigned agrees to vote its
Shares or to cause its Shares to be voted: (a) in favor of adoption of the
Merger Agreement and (b) against (i) any proposal made in opposition to adoption
of the Merger Agreement or in competition with the Merger or any other
transaction contemplated by

 

-2-



--------------------------------------------------------------------------------

The Nasdaq Stock Market, Inc.

April 22, 2005

 

the Merger Agreement, (ii) any Acquisition Proposal, and (iii) subject to the
Stockholders Agreement, any change in the management or board of directors of
the Company (other than in connection with the transactions contemplated by the
Merger Agreement). The obligations of each of the undersigned specified in this
paragraph 3 shall be suspended and not apply if and during such time as the
Company Board (or any committee thereof) shall have publicly announced and not
publicly withdrawn or rescinded any Change in the Company Board Recommendation.

 

4. Each of the undersigned agrees that it will not, directly or indirectly,
initiate, solicit, encourage or facilitate any inquiries or the making of any
proposal or offer with respect to any Acquisition Proposal or engage in
discussions with any third party that could reasonably be expected to lead to an
Acquisition Proposal, except that such undersigned, its Affiliates and their
respective representatives may take any such actions to the same extent that the
Company and its representatives are permitted to take such actions under the
Merger Agreement.

 

5. [Intentionally blank.]

 

6. Each of the undersigned and Reuters represents and warrants that (a) it has
all necessary power and authority to enter into this letter agreement; and (b)
this letter agreement is a legal, valid and binding agreement of such
undersigned and is enforceable against it in accordance with its terms.

 

7. This letter agreement and all obligations of the parties hereunder shall
automatically terminate upon the earliest of (a) the termination of the Merger
Agreement in accordance with its terms, (b) the Effective Time, and (c) the
effectiveness of any amendment, modification or supplement to, or waiver under,
the Merger Agreement which amendment, modification, supplement or waiver is
materially adverse, directly or indirectly, to the undersigned or Reuters,
including but not limited to reducing the amount or modifying the form of the
Merger Consideration payable in the Merger, unless consented to in writing by
the undersigned; provided, however, that the provisions of this paragraph 7, and
the first sentence of paragraph 6 and paragraphs 8 through 16 (inclusive) below
shall survive any termination of this letter agreement in accordance with their
terms; provided, further, that the provisions of paragraph 5 shall survive the
termination of this letter agreement pursuant to paragraph 7(b) in accordance
with their terms.

 

8. Buyer shall cooperate with the undersigned and use all commercially
reasonable efforts to ensure that (upon surrender by the undersigned of
certificates representing the Shares and duly completed transmittal materials in
respect thereof) the undersigned shall receive, as soon as practicable following
the effectiveness of the Merger, but in no event later than one Business Day
thereafter (assuming that the undersigned has surrendered the certificates
representing the Shares), the Merger Consideration in respect of the Shares so
surrendered.

 

-3-



--------------------------------------------------------------------------------

The Nasdaq Stock Market, Inc.

April 22, 2005

 

9. Notwithstanding anything herein to the contrary, none of the undersigned
makes any representation or warranty about the Company or any subsidiary of the
Company or any covenant or commitment to cause the Company or any subsidiary of
the Company to take or refrain from taking any action, it being understood and
agreed that the Merger Agreement fully governs the arrangements between Buyer
and the Company and not this letter agreement.

 

10. Notwithstanding anything herein to the contrary, this letter agreement is
entered into by each of the undersigned solely in its capacity as a stockholder
of the Company, and nothing in this letter agreement shall restrict in any way
the exercise by any of the undersigned’s Affiliates of their fiduciary and legal
obligations in their capacity as directors of the Company.

 

11. This agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to principles of conflict
of laws.

 

12. Each party to this letter agreement recognizes and acknowledges that a
breach by it of any covenants or agreements contained in this letter agreement
will cause the other party to sustain damages for which it would not have an
adequate remedy at law for money damages, and therefore each party agrees that
in the event of any such breach, the aggrieved party shall be entitled to
specific performance of such covenants and agreements and injunctive and other
equitable relief in addition to any other remedy to which it may be entitled, at
law or in equity.

 

13. The effectiveness of this letter agreement shall be conditioned upon the
execution and delivery of the Merger Agreement by the parties thereto.

 

14. Each of the undersigned agrees that this letter agreement and the
obligations hereunder shall attach to the Shares and shall be binding upon any
person or entity to which legal or beneficial ownership of the Shares shall
pass, whether by operation of law or otherwise, including the undersigned’s
successors.

 

15. Reuters hereby agrees to ensure that each of the undersigned complies with
all of its obligations under this letter agreement in accordance with the terms
hereof.

 

16. The Company is an express and intended third party donee beneficiary of the
representations, warranties, covenants and agreements made in this letter
agreement by each of the undersigned and their Affiliate, Reuters, with the
right to directly enforce any such provisions against each of the undersigned
and their Affiliate, Reuters, and their respective successors and assigns.

 

17. Each of the undersigned and Reuters hereby consent to the consummation of
the Merger (as defined in the Merger Agreement) for purposes of each of the
Disclosed Agreements, in each case to the extent and only to the extent that any
provision of any such agreement expressly prohibits, by its terms, such
consummation; provided that, the foregoing consent shall constitute a consent
solely with respect to such consummation and not transactions in connection
therewith, such as assignments or similar actions.

 

-4-



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly states the understanding between the
undersigned and you by signing and returning to us a counterpart hereof.

 

Very truly yours,

REUTERS C LLC

By:

 

/s/ Eric Lint

   

Name: Eric Lint

   

Title: Authorized Signatory

 

REUTERS GROUP OVERSEAS HOLDINGS

    (UK) LIMITED

By:

 

/s/ Eric Lint

   

Name: Eric Lint

   

Title: Authorized Signatory

 

FOR PURPOSES OF PARAGRAPHS 6, 15, 16

    and 17 ONLY,

REUTERS GROUP PLC

By:

 

/s/ Eric Lint

   

Name: Eric Lint

   

Title: Authorized Signatory

 

Confirmed as of the date

first above written:

 

THE NASDAQ STOCK MARKET, INC.

By:

 

/s/ Adena Friedman

   

Name:

 

Adena Friedman

   

Title:

 

Executive Vice President

 



--------------------------------------------------------------------------------

 

SCHEDULE I

 

Name of Stockholder

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

Reuters C LLC

   170,181,887

Reuters Group Overseas Holdings (UK) Limited

   40,469,640

 